DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on October 23, 2020 and a Response to Election/Restriction Requirement filed on August 30, 2022 regarding Application No. 17/078,514.  Claims 1-10, 14, 18, 20, and 21 are withdrawn as being directed to non-elected sub/species.  Claims 11-13, 15-17, and 19 are rejected and claims 1-21 are pending.


Election/Restrictions
Claims 1-10, 14, 18, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected sub/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 30, 2022.  

In the reply, Applicants indicate that claims 1-10, 18, 20, and 21 are withdrawn.  However, claim 14 appears to be directed to an unelected sub/species corresponding to figure 10.  More specifically “wherein the optically clear adhesive layer extends to an inner surface of the substrate along a sidewall of the transparent conductive layer” appears to be directed to non-elected sub/species corresponding to figure 10  rather than elected sub/species corresponding to figure 7.  (See [0060] and [0068] of the Specification).  Therefore, in addition to claims 1-10, 18, 20, and 21, claim 14 is withdrawn.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 202010600381.2 application filed in China on June 28, 2020 has been filed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Everaerts et al. in WO 2016/178878 A1 (hereinafter Everaerts; a copy is/was provided with the first Office action mailed in response to the filing of the instant application and Response to Election/Restriction Requirement) in view of Takagi et al. in US 2019/0194498 A1 (hereinafter Takagi).

Regarding claim 11, Everaerts teaches:
A touch module (Fig. 2 and p. 10, ll. 22-23, see also Figs. 1 and 3), comprising: 
a substrate (12; Fig. 2 and p. 10, l. 29, see also Figs. 1 and 3); 
a transparent conductive layer (20; Fig. 3 and p. 11, ll. 3 and 6 (indium tin oxide)) disposed on the substrate (Fig. 3 and p. 11, ll. 3-4); and 
an optically clear adhesive layer (10; Fig. 3 and p. 11, l. 4) transversely extending on the transparent conductive layer (Fig. 3), wherein the optically clear adhesive layer has a water absorption of 0.08% to 0.40% (less than 1.0%; p. 7, ll. 8-9, see also p. 7, ll. 10-17 (OCA in a 85°C/85% relative humidity environment for 72 hours before cooling down to room temperature)) and a water vapor permeability of 37 g/(m2*day) to 1650 g/(m2*day) (less than about 400 g/m2/day; p. 7, ll. 21-22, see also ll. 22-23).  
	However, Everaerts does not explicitly teach:
		said  water absorption is a water absorption at saturation.
	Takagi teaches:
an optically clear adhesive layer has a water absorption at saturation ([0099] (“the optically clear adhesive sheet was placed in a 85° C., 85% high-temperature, high-humidity environment for three hours, so that the moisture content reached saturation (2000 to 3000 ppm).”)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the feature taught by Takagi, such that Everaerts as modified teaches: the claimed feature, to determine water content of an optically clear adhesive.

Regarding claim 13, Everaerts as modified by Takagi teaches:
The touch module of claim 11, wherein the optically clear adhesive layer has a thickness of 150 µm to 200 µm (Takagi: [0064] (“thickness of 50 µm or greater and 2000 µm or smaller”)).
	The motivation to combine the references is to enable sufficient bonding adhesive strength and optical characteristics.  (Takagi: see [0064]).
	
Regarding claim 15, Everaerts as modified by Takagi teaches:
The touch module of claim 11, further comprising at least one coating layer (Takagi: 21; FIG. 3 and [0077], see also FIG. 4) disposed between the optically clear adhesive layer (Takagi: 12; FIGs. 2-3 and [0072], see also FIGs. 2 and 4) and the transparent conductive layer (Takagi: 13; FIG. 2 and [0072]) (Takagi: i.e., lower 21 between 12 and 13; FIGs. 2-3, see also FIG. 4).
	The motivation to combine the references is to “protect the surface[] of the optically clear adhesive sheet… [and] therefore prevent deterioration of adhesion and sticking of foreign matters.”  (Takagi: [0068]).

Regarding claim 16, Everaerts as modified by Takagi teaches:
The touch module of claim 15, wherein the optically clear adhesive layer extends along a sidewall of the coating layer (Takagi: upper sidewall of lower 21; FIGs. 3-4) to cover the coating layer (Takagi: FIGs. 3-4).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Everaerts in view of Takagi, in further view of Kishioka et al. in US 2015/0029412 A1 (hereinafter Kishioka).

Regarding claim 12, Everaerts as modified by Takagi teaches:
The touch module of claim 11.  
	However, it is noted that Everaerts as modified by Takagi does not teach:
wherein the optically clear adhesive layer has a dielectric constant of 2.24 to 4.30.
 	Kishioka teaches:
wherein an optically clear adhesive layer (2; FIG. 1, [0020], [0022], and [0153]) has a dielectric constant of 2.24 to 4.30 ([0016] (2 to 8 range)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the module taught by Everaerts as modified by Takagi to include: the feature taught by Kishioka, to provide a touch panel with enhanced sensitivity.  (Kishioka: [0014]).


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Everaerts in view of Takagi, in further view of Wu et al. in US 10,121,832 B2 (hereinafter Wu).

Regarding claim 17, Everaerts as modified by Takagi teaches:
The touch module of claim 11.  
	However, it is noted that Everaerts as modified by Takagi does not teach:
further comprising a light shielding layer disposed between the transparent conductive layer and the substrate.
Wu teaches:
further comprising a light shielding layer (230; Fig. 6, col. 4, ll. 60-61, and col. 8, l. 40, see also col. 5, ll. 5-6 and 12-13) disposed between a transparent conductive layer (220; Fig. 6, col. 6, ll. 22-23, and col. 8, l. 41, see also col. 6, ll. 63-67) and a substrate (212; Fig. 6 and col. 8, l. 42) (Fig. 6 and col. 8, ll. 40-42).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the module taught by Everaerts as modified by Takagi to include: the feature taught by Wu, to conceal metal wires and “reduc[e] the defective rate of the finished product.”  (Wu: col. 4, l. 26 and col. 8, ll. 62-63, see also col. 5, ll. 7-10 and 19-22).

Regarding claim 19, Everaerts as modified by Takagi and Wu teaches:
The touch module of claim 17, wherein the optically clear adhesive layer (Wu: 252; Fig. 6, col. 5, ll. 31-32, col. 7, ll. 43-44, and col. 8, ll. 35-36 – i.e., adhesive layer 252 with optically clear adhesive similar to that of adhesive layer 250 to enable image display – see Figs. 1A, 2A, and 6, col. 3, ll. 44-47, and col. 4, ll. 42-45) extends to an inner surface of the light shielding layer (Wu: a surface of 230 inside of touch display device 15; Fig. 6) along a sidewall of the transparent conductive layer (Wu: a sidewall inside of touch display device 15; Fig. 6) (Wu: extends to, e.g., upper surface of rightmost 230 along left sidewall of rightmost 220; Fig. 6).  
The motivation to combine the references is to attach a protective cover a substrate.  (Wu: see Fig. 6, col. 7, ll. 42-44, and col. 8, ll. 35-36).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/4/2022